Citation Nr: 1027993	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating for left knee 
chondromalacia of the patellae in excess of zero percent prior to 
September 23, 2008, and in excess of 10 percent from September 
23, 2008.

2.  Entitlement to an initial disability rating for right knee 
chondromalacia of the patellae in excess of zero percent prior to 
September 23, 2008, and in excess of 10 percent from September 
23, 2008.

3.  Entitlement to a compensable initial disability rating for 
right hip trochanteric bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In that rating decision the RO granted service connection for 
left knee chondromalacia of the patellae; right knee 
chondromalacia of the patellae, and right hip trochanteric 
bursitis; and assigned a noncompensable (zero percent) evaluation 
for each.  The Veteran perfected an appeal as to these assigned 
ratings for the three disabilities.

In the October 2007 rating decision, the RO also granted service 
connection for lumbosacral strain (assigned a 10 percent rating) 
and for left hip trochanteric bursitis (assigned a zero percent 
rating).  The Veteran appealed from that rating decision as to 
the assigned ratings; however, during an October 2009 Decision 
Review Officer hearing at the RO, the Veteran withdrew these two 
claims.  Thus they are not before the Board on appeal.

The Veteran had also initiated an appeal from a December 2008 
rating decision, which decreased the disability rating from 20 to 
10 percent, for chronic subluxation, left shoulder status post 
Bankart reconstruction.  However, after the RO issued a statement 
of the case on that matter, the Veteran did not submit a 
substantive appeal to perfect an appeal on that claim. 

In a January 2010 rating decision, the RO increased the assigned 
disability ratings for each of the two knee disabilities from 
zero to 10 percent, effective September 23, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In correspondence received by the Board in June 2010, the Veteran 
requested a Travel Board hearing before the Board at the RO.

A hearing before a traveling Veterans Law Judge or via 
videoconference must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has 
right to a hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a 
Travel Board hearing before a Veterans Law 
Judge, with appropriate notification to the 
Veteran and his representative.  A copy of 
the notice to the Veteran of the scheduling 
of the hearing should be placed in the 
record.

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


